


Exhibit 10.2


BORGWARNER INC.
AMENDED AND RESTATED 2004 STOCK INCENTIVE PLAN


Stock Units Award Agreement - Non-U.S. Employees


THIS Award Agreement (the “Agreement”) dated as of _______, 20__, by and between
BORGWARNER INC., a Delaware corporation (the “Company”) and
______________________ (the “Employee”), is entered into as follows:


WITNESSETH:


WHEREAS, the Company has established the BorgWarner Inc. Amended and Restated
2004 Stock Incentive Plan (the “Plan”), a copy of which is attached hereto or
which has been previously provided to the Employee;


WHEREAS, the Compensation Committee of the Board of Directors (the “Compensation
Committee”) of the Company has determined that the Employee be granted Stock
Units pursuant to the terms of the Plan and the terms of this Agreement;
    
NOW THEREFORE, in consideration of the foregoing and the mutual covenants
hereinafter set forth:


1.
Award of Stock Units. The Company hereby awards to Employee on this date, [####]
Stock Units. Each Stock Unit awarded hereunder represents a contingent right to
receive one share of the Company's common stock, par value $.01 (“Stock”) upon
satisfaction of the conditions for vesting as provided in Paragraph 4 of this
Agreement and subject further to the terms of the Plan and the additional terms
and conditions of this Agreement (the “Award”). For purposes of this Agreement,
“Employer” shall mean the subsidiary or Affiliate that employs the Employee.
[Text of the 2012 Form of Agreement included Affiliates within the definition of
"Company"]

 
2.
Stock Units. The Company shall credit the Employee's Stock Units to a Stock
Units account established and maintained for the Employee on the books of the
Company payable in shares of Stock or cash. The account shall constitute the
record of the Stock Units awarded to Employee under this Agreement, is solely
for accounting purposes, and shall not require a segregation of any Company
assets.



3.
Dividend Equivalents. Whenever the Company pays any cash or other dividend or
makes any other distribution in respect of the Stock, the Employee's Stock Units
account shall be credited with an additional number of Stock Units (including
fractions thereof) determined by multiplying (i) the number of Stock Units
credited to the Employee on the dividend record date by (ii) the dividend paid
on each share of Stock, and dividing the result of such multiplication by (iii)
the Fair Market Value of a share of Stock on the dividend payment date. Credits
shall be made effective as of the date of the dividend or other distribution in
respect of the Stock. Dividend equivalents credited to the Employee's account
shall be subject to the same restrictions as the Stock Units in respect of which
the dividends or other distribution were credited, including, without
limitation, the Award's vesting conditions and distribution provisions.





--------------------------------------------------------------------------------




           
4.
Vesting of Stock Units. Subject to the terms and conditions of this Agreement
and to the provisions of the Plan, the Stock Units shall vest in accordance with
the following schedule:



Date                    Vested Percentage


__________, 20__            50% of the Awarded Units


__________, 20__            100% of the Awarded Units


provided however, that:


a.
In the event of the Employee's Termination of Employment for Cause, the Employee
shall forfeit all of the Stock Units awarded hereby and all rights to receive
Stock in payment of such Stock Units;



b.
In the event of the Employee's voluntary Termination of Employment, the Employee
shall forfeit all rights to Stock Units unvested as of the date of Employee's
Termination of Employment and all rights to receive Stock in payment of such
forfeited Stock Units;



c.
In the event of a Change in Control, any remaining restrictions applicable to
any then unvested Stock Units shall lapse, and such Stock Units shall become
free of all restrictions and become fully vested; and



d.
In the event of the Employee's death or disability, or in the event of the
Employee's involuntary Termination of Employment without Cause or Retirement
prior to the vesting of the Stock Units, the Compensation Committee shall have
the discretion to waive, in whole or in part, any or all remaining payment
limitations with respect to the Stock Units awarded under this Agreement.

    
For purposes of this Agreement, if the Employee is a local national of and
employed in a country that is a member of the European Union, the grant of the
Stock Units and the terms and conditions governing the Award are intended to
comply with the age discrimination provisions of the EU Equal Treatment
Framework Directive, as implemented into local law (the “Age Discrimination
Rules”). To the extent a court or tribunal of competent jurisdiction determines
that any provision of the Award is invalid or unenforceable, in whole or in
part, under the Age Discrimination Rules, the Company, in its sole discretion,
shall have the power and authority to revise or strike such provision to the
minimum extent necessary to make it valid and enforceable to the full extent
permitted under local law.


5.
Distribution of Stock. The Company shall deliver Stock to the Employee in
settlement of the Stock Units awarded by this Agreement equal to the number of
the Employee's vested Stock Units (including any additional Stock Units acquired
as a result of dividend equivalents that have vested). Payment shall be made to
the Employee as soon as practicable on or after the specified vesting date, but
in no event no later than December 31 of the year in which the vesting period
ends. Notwithstanding the foregoing, the Company may, in its sole discretion,
settle the Stock Units in the form of: (i) a cash payment to the extent
settlement in shares of Stock (1) is prohibited under local law, (2) would
require the Employee or the





--------------------------------------------------------------------------------




Company to obtain the approval of any governmental and/or regulatory body in the
Employee's country of residence (and/or country of employment, if different) or
(3) is administratively burdensome; or (ii) shares of Stock, but require the
Employee to immediately sell such shares (in which case, this Agreement shall
give the Company the authority to issues sales instructions on behalf of the
Employee).


6.
Repatriation; Compliance with Laws. The Employee agrees, as a condition of the
grant of the Stock Units, to repatriate all payments attributable to the Stock
Units and/or cash acquired under the Plan (including, but not limited to,
dividends, dividend equivalents, and any proceeds derived from the sale of the
Stock acquired pursuant to the Stock Units) in accordance with all foreign
exchange rules and regulations applicable to the Employee. In addition, the
Employee also agrees to take any and all actions, and consents to any and all
actions taken by the Company and its subsidiaries and Affiliates, as may be
required to allow the Company and its subsidiaries and Affiliates to comply with
all applicable laws, rules and regulations.* Finally, the Employee agrees to
take any and all actions as may be required to comply with the Employee's
personal legal and tax obligations under all applicable laws, rules and
regulations.* [Text of the 2012 Form of Agreement stated laws applicable to the
Employee]



7.
Nontransferability. The Stock Units awarded under this Agreement, and any rights
and privileges pertaining thereto, are not subject to anticipation, alienation,
sale, transfer, assignment, pledge, or encumbrance by the Employee or by the
Employee's beneficiary, in any manner, by operation of law or otherwise, and
shall not be subject to execution, attachment or similar process.



8.
No Rights as a Stockholder. Prior to the actual delivery of Stock to the
Employee in settlement of the Stock Units awarded and vested hereunder (if any),
the Employee shall have no rights as a stockholder with respect to the Stock
Units or any underlying Stock.



9.
No Right to Continued Employment. Nothing contained in the Plan or this
Agreement shall confer upon the Employee any right to continued employment nor
shall it interfere in any way with the right of the Employer [2012 Text stated
Company instead of Employer] to terminate the employment of the Employee at any
time.



10.
Discretionary Nature of Plan; No Vested Rights. The Employee acknowledges and
agrees that the Plan is discretionary in nature and limited in duration, and may
be amended, cancelled, or terminated by the Company, in its sole discretion, at
any time. The grant of Stock Units under the Plan is a one-time benefit and does
not create any contractual or other right to receive an award or benefits in
lieu of Stock Units in the future. Future awards, if any, will be at the sole
discretion of the Company, including, but not limited to, the form and timing of
an award, the number of shares of Stock subject to the award, and the vesting
provisions.



11.
Termination Indemnities. The value of the Stock Units is an extraordinary item
of compensation outside the scope of the Employee's employment contract, if any.
As such, the Stock Units are not part of normal or expected compensation for
purposes of calculating any severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension, or retirement benefits or
similar payments.







--------------------------------------------------------------------------------




12.
Private Placement. The grant of the Stock Units is not intended to be a public
offering of securities in the Employee's country of residence (or country of
employment, if different) but instead is intended to be a private placement. As
a private placement, the Company has not submitted any registration statement,
prospectus or other filings with the local securities authorities (unless
otherwise required under local law), and the grant of the Stock Units is not
subject to the supervision of the local securities authorities.



13.
Consent to Collection, Processing and Transfer of Personal Data. Pursuant to
applicable personal data protection laws, the Company and the Employer [2012
Text did not include Employer] hereby notify the Employee of the following in
relation to the Employee's personal data and the collection, processing and
transfer of such data in relation to the Company's grant of this Award and the
Employee's participation in the Plan. The collection, processing and transfer of
the Employee's personal data is necessary for the Company's administration of
the Plan and the Employee's participation in the Plan. The Employee's denial
and/or objection to the collection, processing and transfer of personal data may
affect the Employee's participation in the Plan. As such, the Employee
voluntarily acknowledges and consents (where required under applicable law) to
the collection, use, processing and transfer of personal data as described
herein.



The Company and the Employer [2012 Text did not include Employer] hold certain
personal information about the Employee, including name, home address and
telephone number, date of birth, social security number or other employee
identification number, salary, nationality, job title, any shares of Stock or
directorships held in the Company, details of all Stock Units, or any other
entitlement to shares of Stock awarded, canceled, purchased, vested, unvested or
outstanding in the Employee's favor, for the purpose of managing and
administering the Plan (“Data”). The Data may be provided by the Employee or
collected, where lawful, from third parties, and the Company and the Employer
[2012 Text did not include Employer] each will process the Data for the
exclusive purpose of implementing, administering and managing the Employee's
participation in the Plan. The Data processing will take place through
electronic and non-electronic means according to logic and procedures strictly
correlated to the purposes for which the Data is collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations in the Employee's country of residence (and country of employment,
if different). Data processing operations will be performed minimizing the use
of personal and identification data when such operations are unnecessary for the
processing purposes sought. Data will be accessible within the Company's
organization only by those persons requiring access for purposes of the
implementation, administration and operation of the Plan and for the Employee's
participation in the Plan.


The Company and the Employer [2012 Text did not include Employer] each will
transfer Data internally as necessary for the purpose of implementation,
administration and management of the Employee's participation in the Plan, and
the Company and the Employer each may further transfer Data to any third parties
assisting the Company in the implementation, administration and management of
the Plan. These recipients may be located in the European Economic Area, or
elsewhere throughout the world, such as the United States. The Employee hereby
authorizes (where required under applicable law) them to receive, possess, use,
retain and transfer the Data, in electronic or other form, for purposes of
implementing, administering and managing the Employee's participation in the
Plan, including any requisite transfer of such Data as may be required for the
administration




--------------------------------------------------------------------------------




of the Plan and/or the subsequent holding of shares of Stock on the Employee's
behalf by a broker or other third party with whom the Employee may elect to
deposit any shares of Stock acquired pursuant to the Plan.


The Employee may, at any time, exercise his or her rights provided under
applicable personal data protection laws, which may include the right to (a)
obtain confirmation as to the existence of the Data, (b) verify the content,
origin and accuracy of the Data, (c) request the integration, update, amendment,
deletion, or blockage (for breach of applicable laws) of the Data, and (d) to
oppose, for legal reasons, the collection, processing or transfer of the Data
which is not necessary or required for the implementation, administration and/or
operation of the Plan and the Employee's participation in the Plan. The Employee
may seek to exercise these rights by contacting the Employer's local HR manager
or the Company's Human Resources Department.


14.
Terms of the Plan Shall Govern. The Award is made pursuant to, and is subject to
the Plan, including, without limitation, its provisions governing a Change in
Control and Cancellation and Rescission of Awards. In the case of any conflict
between the Plan and this Agreement, the terms of the Plan shall control. Unless
otherwise indicated, all capitalized terms contained in this Agreement shall
have the meaning assigned to them in the Plan.



15.
Tax and Social Insurance Contributions Withholding. Regardless of any action the
Company and/or the Employer take with respect to any or all income tax
(including U.S. federal, state and local taxes and/or non-U.S. taxes), social
insurance, payroll tax, payment on account or other tax-related withholding
(“Tax-Related Items”), the Employee acknowledges that the ultimate liability for
all Tax-Related Items legally due by the Employee is and remains the Employee's
responsibility, and the Company and the Employer: (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Stock Units, including the grant of the Stock Units, the
vesting of the Stock Units, the subsequent sale of any Stock acquired pursuant
to the Stock Units and the receipt of any dividends or dividend equivalents; and
(ii) do not commit to structure the terms of the grant or any aspect of the
Stock Units to reduce or eliminate the Employee's liability for Tax-Related
Items.



Prior to the delivery of the Stock upon the vesting of the Stock Units, if any
taxing jurisdiction requires withholding of Tax-Related Items, the Company may
withhold a sufficient number of whole shares of Stock otherwise issuable upon
the vesting of the Stock Units that have an aggregate Fair Market Value (as
defined under the Plan) sufficient to pay the minimum Tax-Related Items required
to be withheld with respect to the Shares. The cash equivalent of the Shares
withheld will be used to settle the obligation to withhold the Tax-Related Items
(determined by reference to the closing price of the Stock on the New York Stock
Exchange on the applicable vesting date). No fractional shares of Stock will be
withheld or issued pursuant to the grant of the Stock Units and the issuance of
Stock hereunder. Alternatively, the Company and/or the Employer may, in its
discretion, withhold any amount necessary to pay the Tax-Related Items from the
Employee's salary/wages or other amounts payable to the Employee, with no
withholding in shares of Stock. In the event the withholding requirements are
not satisfied through the withholding of shares of Stock or through the
withholding from the Employee's salary/wages or other amounts payable to the
Employee, no shares of Stock will be issued upon vesting of the Stock Units
unless and until satisfactory arrangements (as determined by the Committee) have
been made by the Employee with




--------------------------------------------------------------------------------




respect to the payment of any Tax-Related Items which the Company and/or the
Employer determine, in its sole discretion, must be withheld or collected with
respect to such Stock Units. By accepting this grant of Stock Units, the
Employee expressly consents to the withholding of shares of Stock and/or [2012
Text stated withholding of shares of stock and/or cash] the withholding of
amounts from the Employee's salary/wages or other amounts payable to the
Employee as provided for hereunder. All other Tax-Related Items related to the
Stock Units and any Stock delivered in payment thereof are the Employee's sole
responsibility.


16.
Electronic Delivery. The Company may, in its sole discretion, decide to deliver
any documents related to the Stock Units or other awards granted to the Employee
under the Plan by electronic means. The Employee hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.



17.
English Language. The Employee acknowledges and agrees that it is the Employee's
express intent that this Agreement, the Plan and all other documents, notices
and legal proceedings entered into, given or instituted pursuant to the Stock
Units, be drawn up in English. If the Employee has received this Agreement, the
Plan or any other documents related to the Stock Units translated into a
language other than English, and if the meaning of the translated version is
different than the English version, the English version shall control.



18.
Addendum. Notwithstanding any provisions herein to the contrary, the Stock Units
shall be subject to any special terms and conditions for the Employee's country
of residence (and country of employment, if different), as may be set forth in
an addendum to this Agreement (the “Addendum”). Further, if the Employee
transfers the Employee's residence and/or employment to another country
reflected in an Addendum, the special terms and conditions for such country will
apply to the Employee to the extent the Company determines, in its sole
discretion, that the application of such terms and conditions is necessary or
advisable in order to comply with local law or to facilitate the operation and
administration of the Stock Units and the Plan (or the Company may establish
alternative terms and conditions as may be necessary or advisable to accommodate
the Employee's transfer). In all circumstances, any applicable Addendum shall
constitute part of this Agreement.



19.
Additional Requirements. The Company reserves the right to impose other
requirements on the Stock Units, any shares of Stock acquired pursuant to the
Stock Units, and the Employee's participation in the Plan, to the extent the
Company determines, in its sole discretion, that such other requirements are
necessary or advisable in order to comply with local law or to facilitate the
operation and administration of the Stock Units and the Plan. Such requirements
may include (but are not limited to) requiring the Employee to sign any
agreements or undertakings that may be necessary to accomplish the foregoing.



20.
Governing Law. The Award made and actions taken under the Plan and this
Agreement shall be governed by and construed in accordance with the laws of the
State of Delaware without taking into account its conflict of laws provisions.



21.
Binding Effect. Subject to the limitations stated above, this Agreement shall be
binding upon and inure to the benefit of the parties' respective heirs, legal
representatives successors and assigns.





--------------------------------------------------------------------------------






22.
Changes in Capital or Corporate Structure. In the event of any merger,
reorganization, consolidation, recapitalization, stock dividend, stock split,
extraordinary distribution with respect to the Stock or other change in
corporate structure affecting the Stock, the number of Stock Units awarded under
this Agreement shall be adjusted pursuant to Section 4(e) of the Plan.



23.
Entire Agreement. This Agreement is the entire agreement between the parties
hereto, and all prior oral and written representations are merged into this
Agreement. The headings in this Agreement are inserted for convenience and
identification only and are not intended to describe, interpret, define or limit
the scope, extent, or intent of this Agreement or any provision hereof.



24.
Notices. Any notice or other communication required or permitted under this
Agreement must be in writing and must be delivered personally, sent by
certified, registered or express mail, or sent by overnight courier, at the
sender's expense. Notice shall be deemed given when delivered personally or, if
mailed, three days after the date of deposit in the United States mail or, if
sent by overnight courier, on the regular business day following the date sent.
Notice to the Company should be sent to Attention: Vice President, Human
Resources, BorgWarner World Headquarters, 3850 Hamlin Road, Auburn Hills, MI,
USA 48326. The Company may change the person and/or address to whom the Employee
must give notice under this paragraph by giving the Employee written notice of
such change, in accordance with the procedures described above. Notices to or
with respect to the Employee shall be directed to the Employee, or to the
Employee's executors, personal representatives or distributees, if the Employee
is deceased, or the assignees of the Employee, at the Employee's last home
address on the records of the Company.



25.
Amendment of the Agreement. The Company and the Employee may amend this
Agreement only by a written instrument signed by both parties.



26.
Counterparts. This Agreement may be executed in one or more counterparts, all of
which together shall constitute but one agreement.

  
IN WITNESS WHEREOF, BORGWARNER INC. and the Employee have executed this
Agreement to be effective as of the date first written above.






BORGWARNER INC.


By: _____________________________________


Title:




--------------------------------------------------------------------------------




I acknowledge receipt of a copy of the Plan (either as an attachment hereto or
that has been previously received by me) and that I have carefully read this
Agreement and the Plan. I agree to be bound by all of the provisions set forth
in this Agreement and the Plan.






__________________________            ___________________________        
Date                            EMPLOYEE








